IL E O
                                                                                              COURT OF APPEALS
                                                                                                   DIVISION 11
                                                                                            20 PP. 10
                                                                                                            AN 3: 40
    IN THE COURT OF APPEALS OF THE STATE OF WAS

                                             DIVISION II

DEON ANDREW LADSON,                                                       No. 43733 -3 - II


                                   Appellant,
                                                                    UNPUBLISHED OPINION
          v.



PRISCILLA ELNORA MAXEY,


                                   Respondent.


          BJORGEN, J. — Deon Andrew Ladson appeals the trial court' s denial of his motion for


reconsideration of a final order of child support, which requires him to make payments to


Priscilla Elnora Maxey on behalf of their child, ORM - Ladson argues that the trial court erred
                                                     L.

by ( 1) including certain payments Ladson receives from the federal government in his gross
income for the     purpose of   calculating his   child support obligation; (   2) refusing to grant a

deviation from the child support schedule due to Ladson' s obligation to support children from

other relationships; (   3) misidentifying Ladson on the order as the respondent rather than the

petitioner; (   4) including day care fees and private school tuition in Ladson' s transfer payment to

Maxey rather than ordering the amounts paid directly to the providers; and ( 5) failing to properly

apportion certain extraordinary expenses between Ladson and Maxey. We reverse the trial

court' s rulings on long distance transportation costs and on private .school tuition and remand for

further proceedings not inconsistent with this opinion on those subjects. We affirm on all other

issues.
No. 43733 -3 - II



                                                      FACTS


            Ladson petitioned the superior court for a residential schedule and parenting plan in

August 2011 for ORM -L, a child he had fathered with Maxey. In her response, Maxey requested

that the court also determine the parties' child support obligations.


            Maxey and Ladson ultimately agreed to a final parenting plan. Because Ladson then

resided in Georgia, the plan provided for very limited visitation with ORM - who continued to
                                                                           L,

reside primarily with Maxey in Washington. The plan did not specify transportation

arrangements,      however, stating instead that "[ t] ransportation costs are included in the Child


Support Worksheets and /or the Order of Child Support and should not be included here."

Clerk' s Papers ( CP) at 97. The plan provided that major decisions regarding ORM - s health
                                                                                  L'

care and religious upbringing would be made jointly, but that Maxey had exclusive responsibility

for major education decisions.


            The court subsequently held a hearing on the child support issue. Ladson, then residing

in South Carolina, appeared telephonically and argued that he should not have any additional

support obligation becausethe Social Security Administration pays Maxey $234 per month for

ORM - s support on Ladson' s behalf. Maxey testified that she had been paying for ORM - to
    L'                                                                                L

attend private school since     2009,    and   that " Ladson did verbally   agree   to   send   her there," but


Ladson       immediately   denied that he had     so agreed.   Verbatim Report   of      Proceedings ( VRP) ( May


3, 2012) at 6.


            After considering additional financial information submitted by Ladson, the court entered

a   final   order of child support,   directing   Ladson to pay   Maxey $ 1, 000 per month based on the

standard calculation. The order does not separately apportion responsibility for long distance


                                                          2
ra-




      No. 43733 -3 -II



      transportation expenses, stating that " all payments, except medical, are included in the transfer

      payment."       CP at 114. The attached child support worksheet, however, shows that the court did


      not include long distance transportation expenses in the calculation. The worksheet shows that

      the   court   did include $200   per month   for   day   care and $ 659 per month   for "[ e] ducation


       e] xpenses,"    the amount of the private school tuition, in the transfer payment calculation. CP at

      124.


               Ladson subsequently moved the court to reconsider the decision and requested a

      deviation from the standard calculation due to his duty to support other children. In support of

      the motion, Ladson contended that the court should not have included his income from social

      security and veteran' s affairs disability payments or the private school tuition in the calculation;

      that the court should have included uninsured medical and long distance transportation expenses

      in the calculation; and that the court should have ordered the day care expenses paid directly to

      the providers rather than including them in the transfer payment to Maxey. The court denied

      Ladson' s motion for reconsideration, and Ladson appeals.


                                                          ANALYSIS


                Ladson bases certain parts of his claims on clear misunderstandings of the governing law

      and the actions taken by the trial court. He has failed to properly raise other claims by presenting

      neither argument nor authority in support of them and makes no showing that another claimed

      error amounts to an abuse of discretion. Two claims that Ladson has properly preserved and

      argued, however, have merit and require remand. We first address those claims that clearly fail,

      then discuss Ladson'     s meritorious claims.
No. 43733 -3 - II



                                            I. STANDARD OF REVIEW


        We review a trial court' s ruling on a motion for reconsideration for manifest abuse of

discretion. Coggle     v.   Snow, 56 Wash. App. 499, 504, 784 P.2d 554 ( 1990). Appellate courts also


review child support orders for manifest abuse of discretion, In re Marriage of Griffin, 114
Wash. 2d 772, 776, 791 P.2d 519 ( 1990),         and will only reverse if the trial court' s decision was

manifestly unreasonable or was based on untenable grounds or untenable reasons. In re

Marriage ofLittlefield, 133 Wash. 2d 39, 47, 940 P.2d 1362 ( 1997).

                 A court' s decision is manifestly unreasonable if it is outside the range of
        acceptable choices, given the facts and the applicable legal standard; it is based on
        untenable grounds if the factual findings are unsupported by the record; it is based
        on untenable reasons if it is based on an incorrect standard or the facts do not
        meet the requirements of the correct standard.


Littlefield, 133 Wash. 2d at 47. Evidence suffices to support a finding of fact if it is of "sufficient

quantum   to   persuade a    fair -
                                  minded,   rational person of    the truth   of a   declared   premise."    Helman


v. Sacred Heart Hosp., 62 Wash. 2d 136, 147, 381 P.2d 605 ( 1963).

                    II. THE TRIAL COURT PROPERLY CALCULATED LADSON' S INCOME

        Ladson contends that all of his income qualifies as aged and disabled assistance benefits

under RCW 26. 19. 071( 4)( e) and ( f)and argues that the trial court should therefore not have

included it when calculating his gross income for purposes of determining his child support

obligation. As the trial court pointed out to Ladson, the income at issue plainly does not fall

under those statutory provisions, and Ladson' s claim fails.

        The    relevant statute provides     that "[   a] 11 income and resources of each parent' s household


shall be disclosed and considered by the court when the court determines the child support

obligation of each parent."       RCW 26. 19. 071( 1).      The   statute goes on     to specify that "[   e] xcept as




                                                           4
No. 43733 -3 -II



specifically excluded in subsection ( 4) of this section, monthly gross income shall include

income from any source" and gives a nonexclusive list of included types of income. RCW

26. 19. 071( 3).    The examples include pension retirement benefits, workers' compensation,


unemployment benefits, social security benefits, and disability insurance benefits. RCW

26. 19. 071( 3)(   n), ( o), (   p), (   s), (   t). Another   provision     specifically   allows "[   v] eterans' disability

pensions or regular compensation for disability incurred in or aggravated by service in the United

States   armed     forces,"      to be considered " as disposable income for purposes of calculating the

child support obligation."                RCW 26. 19. 045.


         The provision Ladson relies on specifies types of "income and resources [ that] shall be

disclosed but      shall not      be included in         gross   income."      RCW 26. 19. 071( 4).      The list includes


  s] uppleinental          security income"          and "[ a] ged,   blind,   or   disabled   assistance   benefits."   RCW


26. 19. 071( 4)(   e), (   1).


         Although the documents Ladson provided to the court concerning his financial situation

are not in the record, it appears that his income of $6, 316 per month derives from social security

benefits, retirement benefits, and disability benefits from the Department ofVeterans' Affairs.

Disability payments from insurance plans or other contribution -based compensation programs

qualify as gross income for purposes of calculating child support obligations. See In re Marriage

of Maples, 78 Wn.            App. 696,           701, 899 P.2d 1 ( 1995),     overruled in part on other grounds by In re

Marriage of McCausland, 159 Wash. 2d 607, 152 P.3d 1013 ( 2007).                                   Social security benefits for

persons with disabilities who paid into the social security system during their working careers do

not   qualify   as "` supplemental               security income, "'       a federally -funded, means -tested program

equally available to all, regardless of whether they have worked or paid social security tax. See


                                                                       5
No. 43733 -3 -II



Hammond       v.   Hammond, 26 Wn.        App.     129,    131 - 33,    611 P.2d 1352 ( 1980) (              discussing the

distinction between the two         programs) (     quoting Mathews v. De Castro, 429 U.S. 181, 186 n.6, 97
S. Ct. 431, 50 L. Ed. 2d 389 ( 1976)). Thus,                   under   RCW 26. 19. 045, . 071( 3)(             n), ( s) and ( t), and




071( 4),    the trial court properly considered all of the disputed sources in calculating Ladson' s

gross income.


     III. THE TRIAL COURT DID NOT ABUSE ITS DISCRETION IN REFUSING LADSON A DEVIATION


           Ladson argues that the trial court abused its discretion in denying his request for a

deviation from the standard child support calculation due to his duty to support two children

from other relationships. We disagree.


           When a parent owes a duty to support children from other relationships, the relevant

statute grants trial courts discretion as to whether or not to deviate from the standard calculation.

RCW 26. 19. 075( 1)(     e).    A trial court, however, should deviate from the standard support amount


only in    exceptional circumstances " where              it   would   be inequitable           not   to do   so."   Goodell v.


Goodell, 130 Wn.       App.     381, 391, 122 P.3d 929 ( 2005).               A trial court may refuse to deviate from

the standard calculation based on a lackof information aboutthe financial circumstances of-the


children from other relationships. Goodell, 130 Wash. App. at 391 -92.

           Ladson presented no evidence that any court or government agency had ordered him to

make support payments on behalf of other children or that he in fact makes such payments.

Ladson merely        asserts   that " I actually   send gifts when         I   can   to   all   my    children."     Br. of Appellant


at   16.   The trial court considered Ladson' s arguments on this issue, and the evidence submitted in

support of those arguments.




                                                                   6
No. 43733 -3 - II



         Ladson essentially argued that the payments the Social Security Administration makes on

his behalf to the custodial parents of his other children qualify as child support payments, and

that this should reduce his obligation to support ORM - While such payments would properly
                                                      L.

be deducted from his obligation of support to those other children, the payments do not logically

bear on the question of Ladson' s duty to support ORM - . Maples, 78 Wash. App. at 700 -04. In
                                                      L

fact, under Maples, the trial court could have considered those payments as income to Ladson,


thus potentially increasing the amount of his support payments to Maxey. 78 Wash. App. at 700-

04.


         Under these circumstances, Ladson' s claim that the court abused its discretion in refusing

to deviate from the standard calculation has no merit.

      IV. LADSON WAIVED HIS CLAIMS THAT THE COURT ERRED BY NOT ORDERING PAYMENT
      DIRECTLY TO PROVIDERS AND BY DESIGNATING MAXEY AS THE PETITIONER ON THE ORDER


         Ladson assigns error to the trial court' s decision to include day care fees and private

school tuition in the transfer payment to Maxey, rather than order Ladson to pay the providers

directly. Ladson presents no argument in support of this assignment of error, however, and

directs our attention to no authority requiring trial courts to do so.

         We generally consider an assignment of error waived if the party fails to present

argument or authority on the issue in its brief. State v. Harris, 164 Wash. App. 377, 389 n.7, 263
P.3d 1276 ( 2011) ( citing RAP 10. 3(     a)(   6);   Smith v. King, 106 Wash. 2d 443, 451 -52, 722 P.2d 796

 1986)).   Seeing no reason to vary this rule, we decline to reach the issue.

         Ladson also argues that the trial court erred by " misrepresenting the Petitioner by placing

Ms[.]                           I        the Petitioner."     Br.        Appellant        1.   Curiously,   Ladson does
        Maxey   as such, when       am                              of               at
No. 43733 -3 -II



not assign error to the trial court' s order on this ground. Neither does Ladson explain how this

might prejudice him: indeed, Ladson presents no argument on this issue at all.


               As an initial matter, the court' s designation is arguably correct: Ladson did not request a

determination of child support in his petition. Rather, Maxey asked the court to address child

support in her response. Regardless, by failing to assign error to the caption and to present

argument and authority in support of the claim, Ladson has waived the issue. We do not address

it further.'


     V. THE TRIAL COURT ERRED BY NOT ALLOCATING LONG DISTANCE TRANSPORTATION COSTS


               Ladson argues that the trial court abused its discretion by failing to allocate expenses for

    1)   day   care, (   2) extraordinary health care, and ( 3) long distance transportation in the order, as

required by RCW 26. 19. 080. Ladson apparently bases his claim regarding the first two expenses

on a misunderstanding of the worksheet attached to the order, which does in fact allocate those

expenses. We agree, however, with Ladson' s claim regarding long distance transportation costs.

               The worksheet the trial court used to calculate the transfer payment amount shows that


the court allocated boththe education and day care expenses between Ladson and Maxey

according to each one' s proportional share of their combined net income. Ladson' s brief does

not make clear why he believes the court did not allocate these expenses.

               Similarly, the child support order includes a section addressing uninsured health care

expenses. Ladson points out that the court did not enter numbers in the blanks provided for the

percentage of such expenses each parent would have to pay. However, the order clearly states



1
     We do note, however, that the court rules allow a litigant to move the trial court to correct
clerical mistakes in an order at any time. CR 60. If Ladson thinks the caption erroneous, that
procedure would seem a more appropriate avenue for relief.
                                                             8
No. 43733 -3 - II



that " unless stated otherwise" responsibility for those expenses is allocated according to " the

petitioner' s [ and respondent' s] proportional share of            income from the Worksheet."           CP at 119.


As just discussed, the court completed the relevant portion of the worksheet and entered the


proportional shares on the line referenced. Thus, we reject Ladson' s claim that the court did not


properly allocate the day care and uninsured health care expenses.

        The portion of the' order addressing long distance transportation expenses, on the other

hand, merely   states   that "   all   payments ...    are   included in the transfer   payment."       CP at 114. The


parenting plan, which clearly contemplates that the residential schedule and visitation

arrangements will require long distance transportation, states that such transportation costs " are

included in the Child Support Worksheets               and /
                                                           or   the Order of Child     Support." CP at 97. On the


worksheet used to calculate the transfer payment amount, however, the trial court left the space


for long distance transportation costs blank.

        The child support statute provides that


         d] ay care and special child rearing expenses, such as tuition and long- distance
        transportation     costs       to   and   from the     parents   for   visitation   purposes,    are   not

        included in the economic table.               These expenses shall be shared by the parents in
        the same proportion as the basic child support obligation.

RCW 26. 19. 080( 3).     Thus, apportionment of these costs is mandatory.

        Our decision in In re Paternity ofHewitt, 98 Wash. App. 85, 88 -90, 988 P.2d 496 ( 1999),

controls. The Hewitt court interpreted the statutory language to also require apportionment of

the travel costs a parent incurred due to the fact that the child could not travel alone, regardless


of any difference in the parents' financial circumstances, unless the court properly finds grounds

for a deviation. 98 Wash. App. at 89 -90 ( holding that, because the court did not deviate from the



                                                               9
No. 43733 -3 -II



standard calculation, it "abused its discretion in requiring [the father] to pay more than his

proportional share of the travel expenses ").


           As discussed, the trial court did not purport to deviate from the standard calculation, nor


did it allocate the costs of long distance transportation in proportion to Ladson' s and Maxey' s

respective shares of their combined income. This would leave Ladson responsible for all such

costs.     Under RCW 26. 19. 080( 3), as interpreted in Hewitt, the trial court abused its discretion


when it failed to allocate the long distance transportation costs in proportion to the basic child

support obligations.



      VI. THE TRIAL COURT ERRED BY ORDERING LADSON TO PAY PRIVATE SCHOOL TUITION


           Ladson argues that the trial court erred by ordering him to pay a share of ORM - ' s
                                                                                          L

private school tuition without entering any findings in support of such an obligation. Because

needed findings were not entered and, if implied, were not supported by substantial evidence in

the record, Ladson' s argument has merit.


           Although "[ t]here   is no per se prohibition against the award of private school tuition for a

minor child,      we have held that _


            w]here acceptable public schools are available, and there is no showing of
            specialcircumstances justifying the need for private  school  education, the

            noncustodial parent should not be obligated to pay for the private education of his
            or her minor children.


In   re   Marriage of Stern, 57 Wn.    App.   707, 720, 789 P.2d 807 ( 1990). Special circumstances that


could support imposing such an obligation include " family tradition, religion, and past

attendance at a private school."       Stern, 57 Wash. App. at 720. Furthermore, we have also held that,

where a parent objects to paying private school tuition, the court must consider and make

findings as to the objecting parent' s ability to pay. State ex rel. J.V G. v. Van Guilder, 137 Wash.
10
No. 43733 -3 -II



App.   417, 429 -30, 154 P.3d 243 ( 2007) ( holding        that " part of determining which extraordinary

expenses will be allowed must involve a determination of the objecting parent' s ability to pay ").

         We generally construe the absence of a finding in a court order against the party having

the burden of proof on the relevant factual issue, unless undisputed evidence in the record

compels otherwise.       Mitchell   v.   Straith, 40 Wn.   App.    405, 412, 698 P.2d 609 ( 1985); Lobdell v.


Sugar `N Spice, Inc., 33 Wn.        App.    881, 887, 658 P.2d 1267 ( 1983).     Where the trial court enters


no   findings   on a particular matter,    however, " an   appellate court may look to the oral opinion to

determine the basis for the trial court' s resolution of the issue. Griffin, 114 Wash. 2d at 777.


         Although the trial court did grant Maxey sole authority to make major educational

decisions concerning ORM - the court entered no findings on the need for private schooling or
                         L,

on Ladson' s ability to pay. Even were we to imply such findings, substantial evidence does not

appear in the record to support them. No evidence appears concerning the availability of

acceptable public schools, other than the fact that Maxey and ORM -L reside in Tacoma. Maxey

does not allege that ORM - has unusual educational needs the public schools could not meet.
                         L


Nor doesthe record contain any evidence on Ladson' s ability to paythe tuition costs other than

the amount of his income itself and the fact that Ladson' s new wife has a job.


         The only evidence concerning the other factors consists of the following exchange

between Maxey and Ladson at the child support hearing:

         Maxey:            I do pay for [ ORM -L]' s Christian private school. She' s been going
         there   since   2009   which    Mr. Ladson did    agree   to.
No. 43733 -3 - II



        Ladson:         I did not. That was your decision.


VRP( May3, 2012) at6.


        The trial court did not explain its decision orally and entered no findings on the matter.

In a letter informing the parties of its decision, the trial court merely stated that the transfer

payment amount "    includes the   day   care and education cost."   CP at 102. Thus, the evidence in


the record is inadequate to persuade a rational, fair -
                                                      minded person of the need for private


schooling, and thus fails to provide an adequate basis for a finding of special circumstances

justifying an obligation to pay such expenses. See In re Marriage of Vander Veen, 62 Wash. App.
861, 865 -67, 815 P.2d 843 ( 1991) (    finding substantial evidence supporting the trial court' s award

of private school tuition based on extensive testimony concerning several of the Stern factors).

        As the parent requesting assistance with private tuition costs, the burden plainly lay on

Maxey to make a showing justifying the imposition of such an obligation on Ladson. Under

Lobdell and Mitchell, we must therefore construe the absence of findings against Maxey. Under

Stern and J.V.G., furthermore, a sufficient showing would include not only evidence of special

circumstances, but also evidence of a lack of adequate public schools and evidence that Ladson


has the ability to pay. Thus, even were we to consider the fact that ORM - has apparently
                                                                         L

attended the school since 2009 as a special circumstance tending to justify an obligation to pay

private school tuition, that circumstance would not by itself suffice because the record reveals

nothing about the adequacy or availability of public schools or about Ladson' s ability to pay.

        The trial court erred in ordering Ladson to pay private school tuition without making

appropriate findings based on evidence in the record. The remedy, however, presents an

interesting question. The Stern court simply reversed the relevant portion of the order without


                                                      12
No. 43733- 3- 11



further instructions, apparently precluding further consideration of the matter by the trial court.
57 Wash. App. at 720. The J.V.G. court, however, ordered the trial court to reconsider the matter

and enter appropriate   findings   on remand.   137 Wn.   App.   at   431.   Given the sparseness of the


record and the parties' obvious unfamiliarity with the law, we hold that remand for a hearing and

entry of appropriate findings is the more appropriate remedy here.

                                            CONCLUSION


        We reverse the trial court' s rulings on long distance transportation costs and on private

school tuition and remand for further proceedings not inconsistent with this opinion on those


subjects. We affirm on all other issues. On remand, the trial court must properly allocate the

long distance transportation costs, hold a hearing on the issue of Ladson' s obligation to pay for
private school tuition, and enter an amended order with appropriate findings and conclusions.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




                                                    13